                   Case 8-20-70797-las                    Doc 23          Filed 06/26/21              Entered 06/27/21 00:08:51


                                                              United States Bankruptcy Court
                                                               Eastern District of New York
In re:                                                                                                                 Case No. 20-70797-las
Juan M Barreiro                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0207-8                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jun 24, 2021                                               Form ID: 252                                                              Total Noticed: 33
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 26, 2021:
Recip ID                 Recipient Name and Address
db                    +  Juan M Barreiro, 712 N Newbridge Road, Levittown, NY 11756-1603
smg                   +  NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                   +  NYS Unemployment Insurance, Attn: Isolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
9789283              ++  FORSTER & GARBUS LLP, 60 VANDERBILT MOTOR PARKWAY, P O BOX 9030, COMMACK NY 11725-9030 address filed with
                         court:, Forster & Garbus < LLP, 60 Motor Parkway, Commack, NY 11725-9030
9789285                + Portfolio Recovery Assoc, 100 Park Ave., Suite 1600, New York, NY 10017-5538
9789287                + Selip & Stylianou, LLP, 199 Crossways Park Drive, Woodbury, NY 11797-2016

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QRLSTERN.COM
                                                                                        Jun 24 2021 22:13:00      Richard L Stern, Richard L. Stern Law, PLLC, 38
                                                                                                                  New Street, Huntington, NY 11743-3463
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Jun 24 2021 18:12:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.li.ecf@usdoj.gov
                                                                                        Jun 24 2021 18:12:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, Long Island Federal Courthouse, 560
                                                                                                                  Federal Plaza, Central Islip, NY 11722-4456
9789271                   EDI: AMEREXPR.COM
                                                                                        Jun 24 2021 22:13:00      American Express, PO Box 981537, El Paso, TX
                                                                                                                  79998-1537
9789272                + EDI: TSYS2.COM
                                                                                        Jun 24 2021 22:13:00      Barclays Bank Delaware, 125 South West Street,
                                                                                                                  Wilmington, DE 19801-5014
9789273                + EDI: CITICORP.COM
                                                                                        Jun 24 2021 22:13:00      Best Buy/CBNA, PO Box 6497, Sioux Falls, SD
                                                                                                                  57117-6497
9789279                + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Jun 24 2021 18:16:28      CW Nexus Credit Card HOL, 101 Crossways
                                                                                                                  Park, Woodbury, NY 11797-2020
9789274                + EDI: CAPITALONE.COM
                                                                                        Jun 24 2021 22:13:00      Capital One, PO Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
9789275                + Email/Text: bankruptcy@cavps.com
                                                                                        Jun 24 2021 18:12:00      Cavalry Portfolio SVCS, 500 Summit Lake
                                                                                                                  DRSTE 4A, Valhalla, NY 10595-2323
9789276                + EDI: CITICORP.COM
                                                                                        Jun 24 2021 22:13:00      CitiCards CBNA, PO Box 6241, Sioux Falls, SD
                                                                                                                  57117-6241
9789277                + EDI: WFNNB.COM
                                                                                        Jun 24 2021 22:13:00      Comenity Bank / Express, PO Box 182789,
                                                                                                                  Columbus, OH 43218-2789
9789278                   Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jun 24 2021 18:16:20      Credit One Bank, PO Box 98872, Las Vegas, NV
                                                                                                                  89193-8872
9789280                   EDI: DISCOVER.COM
                                                                                        Jun 24 2021 22:13:00      Discover Bank, PO Box 15316, Wilmington, DE
                  Case 8-20-70797-las                  Doc 23           Filed 06/26/21          Entered 06/27/21 00:08:51


District/off: 0207-8                                               User: admin                                                            Page 2 of 3
Date Rcvd: Jun 24, 2021                                            Form ID: 252                                                         Total Noticed: 33
                                                                                                            19850-5316
9789281                  EDI: CITICORP.COM
                                                                                   Jun 24 2021 22:13:00     DSNB/Macy's, PO Box 8218, Mason, OH 45050
9789282               + Email/Text: bknotice@ercbpo.com
                                                                                   Jun 24 2021 18:12:00     Enhanced Recovery Comp, PO Box 57547,
                                                                                                            Jacksonville, FL 32241-7547
9789284               + EDI: MID8.COM
                                                                                   Jun 24 2021 22:13:00     Midland Funding LLC, 2365 Northside Drive,
                                                                                                            Suite 300, San Diego, CA 92108-2709
9789288               + EDI: RMSC.COM
                                                                                   Jun 24 2021 22:13:00     SYNCB / American Eagle, PO Box 965005,
                                                                                                            Orlando, FL 32896-5005
9789291               + EDI: RMSC.COM
                                                                                   Jun 24 2021 22:13:00     SYNCB / Banana Republic, PO Box 965024,
                                                                                                            Orlando, FL 32896-5024
9789290               + EDI: RMSC.COM
                                                                                   Jun 24 2021 22:13:00     SYNCB / Banana Republic, PO Box 965036,
                                                                                                            Orlando, FL 32896-5036
9789289               + EDI: RMSC.COM
                                                                                   Jun 24 2021 22:13:00     SYNCB / Banana Republic, PO Box 965007,
                                                                                                            Orlando, FL 32896-5007
9789292               + EDI: RMSC.COM
                                                                                   Jun 24 2021 22:13:00     SYNCB / PC Richard, PO Box 965036, Orlando,
                                                                                                            FL 32896-5036
9789286                  EDI: CITICORP.COM
                                                                                   Jun 24 2021 22:13:00     Sears Credit Cards, PO Box 6282, Sioux Falls, SD
                                                                                                            57117-6282
9789293                  EDI: CITICORP.COM
                                                                                   Jun 24 2021 22:13:00     The Home Depot / CBNA, PO Box 6497, Sioux
                                                                                                            Falls, SD 57117-6497
9789294                  EDI: USBANKARS.COM
                                                                                   Jun 24 2021 22:13:00     US Bank, PO Box 108, Saint Louis, MO 63166
9789295               + EDI: VERIZONCOMB.COM
                                                                                   Jun 24 2021 22:13:00     Verizon Wireless, PO Box 26055, Minneapolis,
                                                                                                            MN 55426-0055
9789297               + EDI: WFFC.COM
                                                                                   Jun 24 2021 22:13:00     WFFNB, PO Box 14517, Des Moines, IA
                                                                                                            50306-3517
9789296               + EDI: WFFC.COM
                                                                                   Jun 24 2021 22:13:00     Wells Fargo Card Service, PO Box 14517, Des
                                                                                                            Moines, IA 50306-3517

TOTAL: 27


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
aty             *+            Richard L Stern, Richard L. Stern Law, PLLC, 38 New Street, Huntington, NY 11743-3463

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 26, 2021                                        Signature:           /s/Joseph Speetjens
                   Case 8-20-70797-las                Doc 23          Filed 06/26/21            Entered 06/27/21 00:08:51


District/off: 0207-8                                              User: admin                                                            Page 3 of 3
Date Rcvd: Jun 24, 2021                                           Form ID: 252                                                         Total Noticed: 33



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 24, 2021 at the address(es) listed below:
Name                             Email Address
Anthony J Gallo
                                 on behalf of Debtor Juan M Barreiro gallobk@ajgalloassociates.com ajg@ajgalloassociates.com

Fred S Kantrow
                                 on behalf of Trustee Richard L Stern fkantrow@thekantrowlawgroup.com hkantrow@thekantrowlawgroup.com

Hailey Lara Kantrow
                                 on behalf of Trustee Richard L Stern hkantrow@thekantrowlawgroup.com

Richard L Stern
                                 on behalf of Trustee Richard L Stern rstern@rsternlaw.com rstern@ecf.axosfs.com

Richard L Stern
                                 rstern@rsternlaw.com rstern@ecf.axosfs.com

United States Trustee
                                 USTPRegion02.LI.ECF@usdoj.gov


TOTAL: 6
                   Case 8-20-70797-las                   Doc 23     Filed 06/26/21      Entered 06/27/21 00:08:51


 Information to identify the case:

 Debtor 1:
                       Juan M Barreiro                                         Social Security number or ITIN:   xxx−xx−3714
                                                                               EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

 Debtor 2:                                                                     Social Security number or ITIN: _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)                                                           EIN: _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court:        Eastern District of New York           Date case filed for chapter:        7     2/5/20

 Case number:           8−20−70797−las


                        NOTICE OF REOPENING CASE AND DISCOVERY OF ASSETS
NOTICE IS HEREBY GIVEN THAT:

The above captioned case was reopened by order of the court dated June 24, 2021.

It appeared from the schedules when this case was originally filed there were no assets from which dividends could
be paid to creditors. It appears now that the payment of a dividend may be possible.

Creditors must now file claims in order to share in any distribution from the estate. Creditors who had previously
filed a claim in this case MUST file a new claim. Claims must be filed with the Clerk's Office at the location given
below:

UNITED STATES BANKRUPTCY COURT
 290 Federal Plaza
 Central Islip, NY 11722

Claims must be filed on or before September 22, 2021
A Proof of Claim form, "Official Form 410", can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any Bankruptcy Clerk's Office. If you
are an ECF account holder, proofs of claim may be filed over the Internet. If you are not a current ECF account
holder, you may file a proof of claim by going to the Court's website at
http://www.nyeb.uscourts.gov/electronic−filing−proof−claim−epoc and select File a Claim (ePOC). This application
does not require a login and password. You can also file a proof of claim by CD−ROM/DVD or flash drive and mail
it to the address stated above.


 Dated: June 24, 2021


                                                                           For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnreopPOC.jsp [Reopen Case and Discovery of Assets Rev 02/01/17]
